Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2018

                                       No. 04-18-00412-CR

                                       Ramiro TREVINO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 07-11-0317-CRA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On June 20, 2018, the trial court clerk filed the clerk’s record in this court. However, the
clerk’s record does not include a certification of the defendant’s right to appeal regarding the
denial of appellant’s motion for post-conviction DNA testing as required by the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 25.2(a)(2) (“The trial court shall enter a certification
of the defendant’s right to appeal each time it enters a judgment of guilt or other appealable
order.”).

           Accordingly, we ORDER the trial court clerk to supplement the appellate record with
the trial court’s certification of defendant’s right to appeal regarding the denial of appellant’s
motion for post-conviction DNA testing on or before August 16, 2018.



                                                      _________________________________
                                                      Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.
___________________________________
Keith E. Hottle
Clerk of Court